 
 
II 
110th CONGRESS 1st Session 
S. 187 
IN THE SENATE OF THE UNITED STATES 
 
January 4, 2007 
Mr. Specter introduced the following bill; which was read twice and referred to the Committee on the Judiciary 
 
A BILL 
To provide sufficient resources to permit electronic surveillance of United States persons for foreign intelligence purposes to be conducted pursuant to individualized court-issued orders for calls originating in the United States, to provide additional resources to enhance oversight and streamline the procedures of the Foreign Intelligence Surveillance Act of 1978, to ensure review of the Terrorist Surveillance Program by the United States Supreme Court, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Foreign Intelligence Surveillance Oversight and Resource Enhancement Act of 2007. 
IEnhancement of resources and personnel for electronic surveillance for foreign intelligence purposes 
101.Foreign intelligence surveillance court matters 
(a)Authority for additional judgesSection 103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)) is amended— 
(1)by inserting (1) after (a); 
(2)in paragraph (1), as so designated, by inserting at least before seven of the United States judicial circuits; 
(3)by designating the second sentence as paragraph (4) and indenting such paragraph, as so designated, accordingly; and 
(4)by inserting after paragraph (1), as so designated, the following new paragraph: 
 
(2)In addition to the judges designated under paragraph (1), the Chief Justice of the United States may designate as judges of the court established by paragraph (1) such judges appointed under Article III of the Constitution of the United States as the Chief Justice determines appropriate in order to provide for the prompt and timely consideration under section 105 of applications under section 104 for electronic surveillance under this title. Any judge designated under this paragraph shall be designated publicly. . 
(b)Consideration of emergency applicationsSuch section is further amended by inserting after paragraph (2), as added by subsection (a) of this section, the following new paragraph: 
 
(3)A judge of the court established by paragraph (1) shall make a determination to approve, deny, or seek modification of an application submitted under subsection (f) or (g) of section 105 not later than 24 hours after the receipt of such application by the court. . 
102.Additional personnel for preparation and consideration of applications for orders approving electronic surveillance 
(a)Office of Intelligence Policy and Review 
(1)Additional personnelThe Office of Intelligence Policy and Review of the Department of Justice is authorized such additional personnel, including not fewer than 21 full-time attorneys, as may be necessary to carry out the prompt and timely preparation, modification, and review of applications under section 104 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804) for orders under section 105 of that Act (50 U.S.C. 1805) approving electronic surveillance for foreign intelligence purposes. 
(2)AssignmentThe Attorney General shall assign personnel authorized by paragraph (1) to and among appropriate offices of the National Security Agency in order that such personnel may directly assist personnel of the Agency in preparing applications described in that paragraph. 
(b)Federal Bureau of Investigation 
(1)Additional legal and other personnelThe National Security Branch of the Federal Bureau of Investigation is authorized such additional legal and other personnel as may be necessary to carry out the prompt and timely preparation of applications under section 104 of the Foreign Intelligence Surveillance Act of 1978 for orders under section 105 of that Act approving electronic surveillance for foreign intelligence purposes. 
(2)AssignmentThe Director of the Federal Bureau of Investigation shall assign personnel authorized by paragraph (1) to and among the field offices of the Federal Bureau of Investigation in order that such personnel may directly assist personnel of the Bureau in such field offices in preparing applications described in that paragraph. 
(c)Additional legal and other personnel for National Security AgencyThe National Security Agency is authorized such additional legal and other personnel as may be necessary to carry out the prompt and timely preparation of applications under section 104 of the Foreign Intelligence Surveillance Act of 1978 for orders under section 105 of that Act approving electronic surveillance for foreign intelligence purposes. 
(d)Additional legal and other personnel for Foreign Intelligence Surveillance CourtThere is authorized for the Foreign Intelligence Surveillance Court such additional personnel (other than judges) as may be necessary to facilitate the prompt and timely consideration by that Court of applications under section 104 of the Foreign Intelligence Surveillance Act of 1978 for orders under section 105 of that Act approving electronic surveillance for foreign intelligence purposes. Personnel authorized by this paragraph shall perform such duties relating to the consideration of such applications as that Court shall direct. 
(e)Supplement not supplantThe personnel authorized by this section are in addition to any other personnel authorized by law. 
103.Training of Federal Bureau of Investigation and National Security Agency personnel in foreign intelligence surveillance mattersThe Director of the Federal Bureau of Investigation and the Director of the National Security Agency shall each, in consultation with the Attorney General— 
(1)develop regulations establishing procedures for conducting and seeking approval of electronic surveillance on an emergency basis, and for preparing and properly submitting and receiving applications and orders, under sections 104 and 105 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804 and 1805); and 
(2)prescribe related training for the personnel of the applicable agency. 
IIImprovement of foreign intelligence surveillance authority 
201.Extension of period for applications for orders for emergency electronic surveillanceSection 105(f) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805(f)) is amended by striking 72 hours both places it appears and inserting 168 hours. 
202.Acquisition of foreign-foreign communications 
(a)In generalNotwithstanding any other provision of this Act or the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), no court order shall be required for the acquisition through electronic surveillance of the contents of any communication between one person who is not located within the United States and another person who is not located within the United States for the purpose of collecting foreign intelligence information even if such communication passes through, or the surveillance device is located within, the United States. 
(b)Treatment of intercepted communications involving domestic partyIf surveillance conducted, as described in subsection (a), inadvertently collects a communication in which at least one party is within the United States, the contents of such communications shall be handled in accordance with the minimization procedures set forth in section 101(h)(4) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(h)(4)). 
(c)DefinitionsIn this section, the terms contents, electronic surveillance, and foreign intelligence information have the meaning given such terms in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801). 
203.Individualized FISA Applications 
The contents of any wire or radio communication sent by a person who is reasonably believed to be inside the United States to a person outside the United States may not be retained or used unless a court order authorized under the Foreign Intelligence Surveillance Act is obtained. 
204.Issues Reserved for the Courts 
Nothing in this Act shall be deemed to amend those provisions of FISA concerning any wire or radio communication sent from outside the United States to a person inside the United States. The constitutionality of such interceptions shall be determined by the courts, including the President's claim that his article II authority supersedes FISA. 
IIIEnhanced congressional oversight and supreme court review of the Terrorist Surveillance Program 
301.Congressional oversight 
(a)Electronic surveillance under FISASection 108 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1808) is amended— 
(1)in subsection (a)(2)— 
(A)in subparagraph (B), by striking and at the end; 
(B)in subparagraph (C), by striking the period and inserting ; and; and 
(C)by adding at the end the following: 
 
(D)the authority under which the electronic surveillance is conducted. ; and 
(2)by striking subsection (b) and inserting the following: 
 
(b)On a semiannual basis, the Attorney General additionally shall fully inform the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate on electronic surveillance conducted without a court order. . 
(b)Intelligence activitiesThe National Security Act of 1947 (50 U.S.C. 401 et seq.) is amended— 
(1)in section 501 (50 U.S.C. 413)— 
(A)by redesignating subsection (f) as subsection (g); and 
(B)by inserting after subsection (e) the following new subsection: 
 
(f)The Chair of each of the congressional intelligence committees, in consultation with the ranking member of the committee for which the person is Chair, may inform, on a bipartisan basis, all members or any individual members of such committee of a report submitted under subsection (a)(1) or subsection (b) as such Chair considers necessary. ; and 
(2)in section 502 (50 U.S.C. 414), by adding at the end the following new subsection: 
 
(d)Informing of committee membersThe Chair of each of the congressional intelligence committees, in consultation with the ranking member of the committee for which the person is Chair, may inform, on a bipartisan basis, all members or any individual members of such committee of a report submitted under subsection (a) as such Chair considers necessary. . 
302.Supreme court review of the terrorist surveillance program 
(a)In generalUpon appeal by the United States or any party to the underlying proceedings, the Supreme Court of the United States shall review the final decision of any United States court of appeal concerning the legality of the Terrorist Surveillance Program. 
(b)Expedited considerationIt shall be the duty of the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of any matter brought under subsection (a). 
(c)DefinitionIn this section, the term Terrorist Surveillance Program means the program identified by the President of the United States on December 17, 2005, to intercept international communications into and out of the United States of persons linked to al Qaeda or related terrorist organizations. 
IVOther matters 
401.DefinitionIn this Act, the term Foreign Intelligence Surveillance Court means the court established by section 103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)). 
402.Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this Act and the amendments made by this Act. 
403.Effective dateThis Act, and the amendments made by this Act, shall take effect on the date that is 30 days after the date of the enactment of this Act. 
 
